

114 S2897 IS: Justice for Telecommunications Consumers Act
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2897IN THE SENATE OF THE UNITED STATESApril 28, 2016Mr. Blumenthal (for himself, Mr. Franken, Mr. Brown, Mr. Whitehouse, Mr. Markey, Mr. Sanders, Mr. Merkley, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 9, United States Code, with respect to arbitration.
	
 1.Short titleThis Act may be cited as the Justice for Telecommunications Consumers Act.
		2.Arbitration of certain telecommunications
			 disputes
 (a)In generalTitle 9, United States Code, is amended by adding at the end the following:  4Arbitration of certain telecommunications disputesSec. 401. Definitions.402. Validity and enforceability. 401.DefinitionIn this chapter, the term predispute arbitration agreement means any agreement to arbitrate a dispute that had not yet arisen at the time of the making of the agreement.
						402.Validity and enforceability
 (a)In generalNotwithstanding any other provision of this title or the Communications Act of 1934 (47 U.S.C. 151 et seq.), no predispute arbitration agreement shall be valid or enforceable if it requires arbitration of a dispute arising out of a contract for—
 (1)a commercial mobile service, as defined in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d));
 (2)a service offered by a multichannel video programming distributor, as defined in section 602 of the Communications Act of 1934 (47 U.S.C. 522);
 (3)a telecommunications service or information service, as those terms are defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153); or
 (4)a service offered by a common carrier, as defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153).
								(b)Applicability
 (1)In generalAn issue as to whether this chapter applies to an arbitration agreement shall be determined under Federal law. The applicability of this chapter to an agreement to arbitrate and the validity and enforceability of an agreement to which this chapter applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement.
 (2)Collective bargaining agreementsNothing in this chapter shall apply to any arbitration provision in a contract between an employer and a labor organization or between labor organizations, except that no such arbitration provision shall have the effect of waiving the right of an employee to seek judicial enforcement of a right arising under a provision of the Constitution of the United States, a State constitution, or a Federal or State statute, or public policy arising therefrom..
 (b)Technical and conforming amendmentThe table of chapters for title 9, United States Code, is amended by adding at the end the following:
				4.Arbitration of certain telecommunications disputes401.